DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In communications filed on 02/03/2022. Claims 1, 6, and 17 are amended. Claims 1-20 are pending in this examination.
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   This examination is in response to US Patent Application No. 16/434,873.
Examiner Note

Applicant’s amendment below obviates previously raised claim 17, 35 USC .101 claim rejection.

Response to Argument
Applicant’s arguments with respect to independent claims for newly added limitation have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-10, 15-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. (US11,113,415) issued to Amico and in view of US Patent No. (US2016/0299764) issued to Chakra.
Regarding claim 1, Amico discloses an apparatus comprising: a processor; a memory that stores code executable by the processor to: detect, by use of the processor, that a file is deleted [ Abstract, the first device deletes the data file from the first device]; and
 in response to detecting that the file is deleted, determine whether the deleted file likely contains personally identifiable information [Col. 1 lines 46-49,  the in-vehicle systems are capable of storing personally identifiable information of an owner or a user of the vehicle when they connect their electronic devices to the in-vehicle systems], and [Col. 2 lines 30-34, Responsive to receiving the request, the privacy information cleaning engine creates and stores a backup copy of a data file of the first device that comprises the privacy information of the user that has been shared with and stored in the second device], and 

 in response to determining that the deleted file likely contains personally identifiable information, modify the deleted file to secure the personally identifiable information [¶11, referring to both FIGS. 1 and 3, the functionalities of the method may be triggered by a delete data action (301) at a client computing device 140. At the time of the delete data action, some attributes of the deleted data 110 may exist and be stored as metadata, such as last modified date, owner, and storage location for the deleted data (e.g. “trash” or “recycle bin” folder). The deleted data 110, with its existing attributes, are input into the data analysis engine 100 (302). The parsing module 101 parses the attributes of the deleted data 110 (303), including possibly using natural language support to parse the content of the deleted data 100. The parsing module 101 modifies the metadata of the deleted data 110 based on the results of the parsing (304), creating the modified deleted data 120. In one embodiment, a user, manager, or administrator of a community may initiate a call for a certain type of data to be deleted, creating a new data-type, and this data-type may be added to the metadata of the deleted data 110.], and [¶14,  In one embodiment, the data analysis engine 100 may be configured according to predetermined policies when the modified delete data 121 will be routed to a pipeline 131 that allows for public access to the data 121. For example, the parsing module 101 may be configured to parse the deleted data 110-111, identify sensitive information, and remove such sensitive information prior to passing the deleted data 110-111 to the routing module 103. Thus, the modified deleted data 121 routed o the pipeline 131 will be “cleaned” of sensitive information. For another example, terms of an agreement between the owners of the modified deleted data 121 and potential consumers of the data 121 may apply. The parsing module 101 may be configured to identity the deleted data 110-111 relevant to the agreement and to add metadata pertinent to the terms of the agreement, and 102 may be configured to route the modified deleted data 121 accordingly. For example, the parsing module 101 may identify the deleted data 110-111 to which terms of a sales agreements apply and add metadata pertaining to pricing, volume of data, relevancy to the agreement, etc., as set forth in the sales agreement. Routing of the modified deleted data 121 is then performed by the routing module 102 accordingly], and [see claim 6].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Amico with the teaching of Chakra in order for providing a management of a deleted content which includes a data analysis engine, and a parsing module [[ Chakra, Abstract, ¶8].
Regarding claims 2, and 8, Amico discloses wherein the file is deleted by moving the file to a recoverable location [Col.6 lines 37-44, in either case, once the one or more data files have been backed up, the privacy information cleaning module deletes the original data files from the source computing device of the user and generates a replacement data file for each of the deleted data files. The replacement data files may be identical to or a different version of the deleted data files, but with data entries that are either blank or populated with random unrelated or non-sensitive data], and [Col. 10 lines 40-67 Once the mobile computing device 102 has been switched to the cleaning operational mode, in operation 306, the file deletion and backup engine 204 of the privacy information cleaning engine 110 may operate in concert with the processor 212 to create at least one back up copy of one or more data files of the mobile computing device 102. The one or more data files are those data files that comprise the privacy information that has been shared by the mobile computing device 102 with the vehicle infotainment system 104 and is stored in the vehicle infotainment system 104…].
Regarding claims 3, 9, and 20, Amico discloses, in response to determining that the file likely contains personally identifiable information, permanently deletes the file so that the file is unrecoverable [ Col. 2 lines 30-36, Responsive to receiving the request, the privacy information cleaning engine creates and stores a backup copy of a data file of the first device that comprises the privacy information of the user that has been shared with and stored in the second device. Then, the privacy information cleaning engine deletes the data file from the first device
Regarding claims 5, and 16, Amico discloses wherein the code executable by the processor determines whether the file likely contains personally identifiable information by searching the file for data resembling personally identifiable information [Col.1 lines 55-65, an infotainment system of the vehicle with Bluetooth and/or navigation capability may store personal addresses, user contacts, phone numbers, financial information, points of interests of the user, navigation data of the user, home address of the user, and/or other personal information corresponding to the user of the vehicle. Due to the sensitive nature of this information that is stored in the vehicle, the user may desire to erase the information before the vehicle is handed over to the next user/buyer, such as, when a user sells his vehicle or when a user returns a rental vehicle].
Examiner Note: Park also discloses this limitation as: [¶7, Accordingly, according to one general aspect, there is provided a method for protecting private information and a computer readable recording medium storing program for executing the same, which searches data including private information, and protects the private information by encrypting or deleting the data, so as to prevent the private information from being leaked to another user.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Amico with the teaching of Park in order for protecting private information by encrypting to prevent the private information from being leaked to another user [Park, Abstract, ¶7].
Regarding claim 6, this claim is interpreted and rejected for the same rational set forth in claim 1.
Regarding claim 7, Amico discloses wherein the file is a computer file [ Col.10 lines 40-49, Once the mobile computing device 102 has been switched to the cleaning operational mode, in operation 306, the file deletion and backup engine 204 of the privacy information cleaning engine 110 may operate in concert with the processor 212 to create at least one back up copy of one or more data files of the mobile computing device 102. The one or more data files are those data files that comprise the privacy information that has been shared by the mobile computing device 102 with the vehicle infotainment system 104 and is stored in the vehicle infotainment system 104.
Regarding claim 10, Amico discloses wherein the personally identifiable information comprises information usable to identify a person [ Col.1 lines 55-65, an infotainment system of the vehicle with Bluetooth and/or navigation capability may store personal addresses, user contacts, phone numbers, financial information, points of interests of the user, navigation data of the user, home address of the user, and/or other personal information corresponding to the user of the vehicle. Due to the sensitive nature of this information that is stored in the vehicle, the user may desire to erase the information before the vehicle is handed over to the next user/buyer, such as, when a user sells his vehicle or when a user returns a rental vehicle].
Regarding claim 15, Amico discloses wherein modifying the file to secure the personally identifiable information comprises overwriting the file with data to make the file unrecoverable [ Abstract, a replacement file for the data file is created. The replacement file comprises non-sensitive information. The replacement file is uploaded to the second device to overwrite the privacy information 
Regarding claim 17, this claim is interpreted and rejected for the same rational set forth in claim 1.
Claims 4, 11-14, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. (US11,113,415) issued to Amico and in view of US Patent No. (US2016/0299764) issued to Chakra and further in view of US Patent No. (US2010/0070518) issued to Park.
Regarding claims 4, 12,and 19, Amico and Chakra do not explicitly disclose, however, Park discloses where the code executable by the processor modifies the file to secure the personally identifiable information by replacing the personally identifiable information with non-personally identifiable information[Col.11 lines 58-67, Col. 12 lines 1-10, after deleting the one or more data files, in operation 308, the cleanup file generation engine 206 of the privacy information cleaning engine 110 may operate in concert with the processor 212 to generate a replacement data file for each of the deleted one or more data files. In one example embodiment, the replacement data file corresponding to a deleted data file may have data entries that are blank (e.g., all the bits are zeroes). For example, the cleanup file generation engine 206 may generate a replacement contact list where each entry of the contact list is empty/blank. In another example embodiment, the replacement data file corresponding to a deleted data file may have data entries that are populated with random unrelated or non-sensitive data (e.g. a random string of characters of the maximum acceptable character length). For example, each entry of the replacement contact list generated by the cleanup file generation engine 206 may be populated with random digits, such as 1, 2, 3, etc. That is, an entry of the replacement contact list may include the numeral ‘1’ under name, ‘1’ under address, ‘2’ under phone number, etc.].

Regarding claims 11, and 18, Amico and Chakra do not explicitly disclose, however, Park discloses wherein modifying the file to secure the personally identifiable information comprises encrypting at least a portion of the file [¶7,  Accordingly, according to one general aspect, there is provided a method for protecting private information and a computer readable recording medium storing program for executing the same, which searches data including private information, and protects the private information by encrypting or deleting the data, so as to prevent the private information from being leaked to another user.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Amico and Chakra with the teaching of Park in order for protecting private information by encrypting to prevent the private information from being leaked to another user [Park, Abstract, ¶7].
Regarding claim 13, Amico discloses, wherein the non-personally identifiable information comprises empty values [Col. 11 lines 58-65, after deleting the one or more data files, in operation 308, the cleanup file generation engine 206 of the privacy information cleaning engine 110 may operate in concert with the processor 212
Regarding claim 14, Amico discloses, wherein the non-personally identifiable information comprises reference data that facilitates restoring the personally identifiable information into the file [Col.13 lines 15- 22, in operation 314, file replacement engine 208 may restore the one or more data files comprising the privacy information that were deleted prior to creating the replacement data files. The one or more data files comprising the privacy information may be restored using the at least one back up copy of the one or more data files that are stored within the mobile computing device 102 or external to the mobile computing device 102].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Pawar(2014/0181047)[ system and methods to protect deleted files].
Barday(US11146566)[  (86) In particular embodiments, in response a data subject submitting a request to delete their personal data from an organization's systems, the system may: (1) automatically determine where the data subject's personal data is stored; and (2) in response to determining the location of the data (which may be on multiple computing systems), automatically facilitate the deletion of the data subject's personal data from the various systems (e.g., by automatically assigning a plurality of tasks to delete data across multiple business systems to effectively delete the data subject's personal data from the systems). In particular embodiments, the step of facilitating the deletion may comprise, for example: (1) overwriting the data in memory; (2) marking the data for overwrite; (2) marking the data as free (e.g., and deleting a directory entry associated with the data); and/or (3) any other suitable technique for deleting the personal data. In particular embodiments, as part of this process, the system uses an appropriate data model (see discussion above) to efficiently determine where all of the data subject's personal data is stored].
EP3553689A1[ At step 512, file receipt location 106 destroys sensitive file 104 in response to the instruction. In some embodiments, destroying sensitive file 104 comprises permanently deleting file 104 and associated file pointers immediately. Alternatively, destroying sensitive file 104 may comprise marking sensitive file 104 for permanent deletion, then permanently deleting file 104 and associated file pointers at a later point in time. For example, sensitive file 104 and associated file pointers may be deleted a number days of after marking. In some embodiments, permanently deleting sensitive file 104 comprises wiping data by overwriting memory 230 and data 238 associated with sensitive file 104
Tobias(US20200257594)[ 0053] In some embodiments, the information management system 10 is configured to comply with privacy requests under the European Union's General Data Protection Regulation (GDPR), including a request to “forget” a person and a request to “rectify” inaccurate or incomplete personal data stored in a company's stored records. In some examples, the information management system 10 modifies an individual's personal information in the primary storage system 16 in accordance with the privacy request and, during a restore operation, the information management system 10 modifies the pertinent parts of the individual's personal data record that is restored from an unmodified backup copy 26 and writing the modified data to the primary storage system 16. In particular, the backup and recovery system 30 component of the information management system 10 includes a restore modification component 32 and a modification repository 34 that includes a set of replacement rules 36. The restore modification component 32 transparently modifies the individuals' personal data after a backup copy 26 has been restored but before the restored data is written to the primary storage system 16 and presented to a user of the information management system 10. By only presenting the restored backup copy data after it has passed through the restore modification component 32, the example information management systems 10 described herein allow a person to exercise his or her GDPR rights to have his or her personally identifiable information and other sensitive data modified (e.g., deleted or rectified).
Leddy (US2020/0067861[¶1689, In one example version, personally identifiable information in a message is redacted before it is presented to the reviewer to ensure that a user's privacy is protected. This information includes but is not limited to first name, last name, address, financial account information, dollar amounts, and email addresses].

LONG(US2019/0138748) [¶4, Moreover, while safeguards may be used to reduce the security risks in some settings, such as applying encryption when transmitting the personally identifiable data, this adds complexity and processing overhead to the transmission of the data. Additionally, similar safeguards are often needed when storing the personally identifiable data, as well as having to store the data for longer periods of time, thereby adding cost and increasing the amount of data storage needed].

Arya(US2014/0283089)[ ¶¶11,  A system may be designed to safeguard sensitive personal information included in data records by replacing the sensitive personal information with generated mask identifiers that cannot be reversed by a receiving party…], and [¶18,  Once the extract sensitive personal information 102 has been extracted from the data records 104, the extraction engine 116 may be further configured to remove the sensitive personal information 102 from the data records 104, such as by overwriting the data in the sensitive personal information 102 columns or fields with other values (e.g., NULL) or by removing the fields containing the sensitive personal information 102 entirely].

Applicants are encouraged to take advantage of the After Final Consideration Pilot 2.0 (AFCP 2.0) which authorizes non-production time for consideration of responses filed after a final rejection. The purpose of the pilot is to compact prosecution of the case. The request must include 1) A signed AFCP request form (PTO/SB/434 or equivalent) that includes a                   
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
                                                                                                                                                                         Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHRIAR ZARRINEH whose telephone number is (571)272-1207. The examiner can normally be reached Monday-Friday, 8:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge Ortiz-Criado can be reached on 571-272-7624. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAHRIAR ZARRINEH/Examiner, Art Unit 2496